DETAILED ACTION
This Office action is in response to the information disclosure statement filed on April 25, 2022, entered by the RCE filed on the same date.
Claims 1 and 19-28 are pending.
Claims 1 and 19-28 have been amended.
Claims 2-18 have been canceled.
Claims 1 and 19-28 are allowed and will be renumbered as 1-11 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 25, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022 was filed after the mailing date of the Notice of Allowance on January 26, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on November 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,405,530 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on November 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,916,153 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on November 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,318,280 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on November 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,394,550 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on November 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,853,055 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on November 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,853,056 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Drawings
The drawings were received on November 30, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Karl F. Kenna (Reg. No. 45,445) on November 12, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 2, paragraph [0001] of the specification as follows:

[0001] This application is a continuation of U.S. Patent Application titled “SYSTEM AND METHOD FOR SUPPORTING PATCHING IN A MULTITENANT APPLICATION SERVER ENVIRONMENT”, Application No. 16/398,887, filed April 30, 2019 and subsequently issued as U.S. Patent No. 10,853,055 on December 1, 2020,[[;]] which is a continuation of U.S. Patent Application titled “SYSTEM AND METHOD FOR SUPPORTING PATCHING IN A MULTITENANT APPLICATION SERVER ENVIRONMENT”, Application No. 15/466,267, filed March 22, 2017 and subsequently issued as U.S. Patent No. 10,318,280 on June 11, 2019, which is a continuation-in-part of U.S. Patent Application titled “SYSTEM AND METHOD FOR SUPPORTING PATCHING IN A MULTITENANT APPLICATION SERVER ENVIRONMENT”, Application No. 15/098,839, filed April 14, 2016 and subsequently issued as U.S. Patent No. 9,916,153 on March 13, 2018, which is a continuation of U.S. Patent Application titled “SYSTEM AND METHOD FOR SUPPORTING PATCHING IN A MULTITENANT APPLICATION SERVER ENVIRONMENT”, Application No. 14/864,695, filed September 24, 2015 and subsequently issued as U.S. Patent No. 9,405,530 on August 2, 2016, which claims the benefit of priority to U.S. Provisional Application titled “SYSTEM AND METHOD FOR MULTITENANT-AWARE PATCHING IN A MULTITENANT APPLICATION SERVER ENVIRONMENT”, Application No. 62/054,903, filed September 24, 2014; which application also claims the benefit of priority to U.S. Provisional Application titled “SYSTEM AND METHOD FOR SUPPORTING PATCHING IN A MULTITENANT APPLICATION SERVER ENVIRONMENT”, Application No. 62/311,831, filed March 22, 2016; and is related to U.S. Patent Application titled “SYSTEM AND METHOD FOR SUPPORTING MULTI-TENANCY IN AN APPLICATION SERVER, CLOUD, OR OTHER ENVIRONMENT”, Application No. 14/601,883, filed January 21, 2015; each of which above applications are herein incorporated by reference.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 03/08/2021), please amend Claims 1 and 19-28 as follows:

1. (Currently Amended) A system for deploying updated applications in a multitenant application server environment, including support for session handling and incompatibility, comprising:
a plurality of managed server instances that operate within an application server environment as part of a domain that includes a plurality of tenant environments, wherein each tenant environment of the plurality of tenant environments includes applications and resources for use by a tenant;
a load balancer adapted for use with the plurality of managed server instances, including load balancing requests associated with particular tenant environments; and
an orchestrator that performs a sequential rollout of versions of applications to the plurality of managed server instances providing tenant environments, by executing a workflow including:
communicating with the load balancer to quiesce traffic to particular managed server instances providing a particular tenant environment;
updating one or more of the applications and resources for use by the tenant provided within the particular tenant environment at the particular managed server instances, from a first version to a second version; and
communicating with the load balancer to resume sending traffic to the particular managed server instances hosting the particular tenant environment as updated;
wherein, during rollout of an application version to the particular tenant environment, the load balancer operates:
upon receiving a request associated with a particular session, attempting to load the particular session at a first managed server instance providing the particular tenant environment, to process the request associated with the particular session, and
otherwise directing the particular session to be loaded at a second managed server instance providing the particular tenant environment, to process the request associated with the particular session.

2-18. (Canceled)

19. (Currently Amended) The system of claim 1, wherein the system is provided within a cloud environment that includes the plurality of tenant environments, and wherein each tenant environment of the plurality of tenant environments is associated with a domain partition that contains the tenant environment’s applications and resources.

20. (Currently Amended) The system of claim 1, wherein each tenant environment of the plurality of tenant environments comprises one or more resource groups which include groupings of deployable resources for use by the tenant environment.

21. (Currently Amended) The system of claim 1, wherein a first tenant environment includes a first version of an application or resource, and wherein a second tenant environment includes a second version of the application or resource; and
wherein the workflow operates to update the applications and resources for use by the tenant provided within the first tenant environment without modifying the applications and resources for use by the tenant provided within the second tenant environment.

22. (Currently Amended) The system of claim 1, wherein during the sequential rollout of versions of applications to the plurality of managed server instances providing tenant environments, requests associated with particular versions of the applications are directed to the plurality of managed server instances handling the particular versions of the applications.

23. (Currently Amended) A method for deploying applications to tenant environments in a multi-tenant cloud or other computing environment, comprising:
providing a plurality of managed server instances that operate within an application server environment as part of a domain that includes a plurality of tenant environments, wherein each tenant environment of the plurality of tenant environments includes applications and resources for use by a tenant;
providing a load balancer adapted for use with the plurality of managed server instances, including load balancing requests associated with particular tenant environments; and
providing an orchestrator that performs the plurality of managed server instances providing tenant environments, by executing a workflow including:
communicating with the load balancer to quiesce traffic to particular managed server instances providing a particular tenant environment;
updating one or more of the applications and resources for use by the tenant provided within the particular tenant environment at the particular managed server instances, from a first version to a second version; and
communicating with the load balancer to resume sending traffic to the particular managed server instances hosting the particular tenant environment as updated;
wherein during rollout of an application version to the particular tenant environment, the load balancer operates:
upon receiving a request associated with a particular session, attempting to load the particular session at a first managed server instance providing the particular tenant environment, to process the request associated with the particular session, and
otherwise directing the particular session to be loaded at a second managed server instance providing the particular tenant environment, to process the request associated with the particular session.

24. (Currently Amended) The method of claim 23, wherein the system is provided within a cloud environment that includes the plurality of tenant environments, and wherein each tenant environment of the plurality of tenant environments is associated with a domain partition that contains the tenant environment’s applications and resources.

25. (Currently Amended) The method of claim 23, wherein each tenant environment of the plurality of tenant environments comprises one or more resource groups which include groupings of deployable resources for use by the tenant environment.

26. (Currently Amended) The method of claim 23, wherein a first tenant environment includes a first version of an application or resource, and wherein a second tenant environment includes a second version of the application or resource; and
wherein the workflow operates to update the applications and resources for use by the tenant provided within the first tenant environment without modifying the applications and resources for use by the tenant provided within the second tenant environment.

27. (Currently Amended) The method of claim 23, wherein during the sequential rollout of versions of applications to the plurality of managed server instances providing tenant environments, requests associated with particular versions of the applications are directed to the plurality of managed server instances handling the particular versions of the applications.

28. (Currently Amended) A non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers cause the one or more computers to perform a method comprising:
providing a plurality of managed server instances that operate within an application server environment as part of a domain that includes a plurality of tenant environments, wherein each tenant environment of the plurality of tenant environments includes applications and resources for use by a tenant;
providing a load balancer adapted for use with the plurality of managed server instances, including load balancing requests associated with particular tenant environments; and
providing an orchestrator that performs the plurality of managed server instances providing tenant environments, by executing a workflow including:
communicating with the load balancer to quiesce traffic to particular managed server instances providing a particular tenant environment;
updating one or more of the applications and resources for use by the tenant provided within the particular tenant environment at the particular managed server instances, from a first version to a second version; and
communicating with the load balancer to resume sending traffic to the particular managed server instances hosting the particular tenant environment as updated;
wherein during rollout of an application version to the particular tenant environment, the load balancer operates:
upon receiving a request associated with a particular session, attempting to load the particular session at a first managed server instance providing the particular tenant environment, to process the request associated with the particular session, and
otherwise directing the particular session to be loaded at a second managed server instance providing the particular tenant environment, to process the request associated with the particular session.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “a load balancer adapted for use with the plurality of managed server instances, including load balancing requests associated with particular tenant environments; and an orchestrator that performs a sequential rollout of versions of applications to the plurality of managed server instances providing tenant environments, by executing a workflow including: communicating with the load balancer to quiesce traffic to particular managed server instances providing a particular tenant environment; updating one or more of the applications and resources for use by the tenant provided within the particular tenant environment at the particular managed server instances, from a first version to a second version; and communicating with the load balancer to resume sending traffic to the particular managed server instances hosting the particular tenant environment as updated; wherein, during rollout of an application version to the particular tenant environment, the load balancer operates: upon receiving a request associated with a particular session, attempting to load the particular session at a first managed server instance providing the particular tenant environment, to process the request associated with the particular session, and otherwise directing the particular session to be loaded at a second managed server instance providing the particular tenant environment, to process the request associated with the particular session” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claims 23 and 28.
The closest cited prior art, the combination of Gil, David Sanz, “What’s New in WebLogic 12c,” June 17, 2014 (hereinafter “Gil”), US 2001/0047276 (hereinafter “Eisenhart”), and “Oracle® Enterprise Manager Concepts, 1l g Release 11.1.0.1,” April 2010 (hereinafter “Oracle_Enterprise_Manager”), teaches what’s new in WebLogic Server 12c. However, the combination of Gil, Eisenhart, and Oracle_Enterprise_Manager fails to teach “a load balancer adapted for use with the plurality of managed server instances, including load balancing requests associated with particular tenant environments; and an orchestrator that performs a sequential rollout of versions of applications to the plurality of managed server instances providing tenant environments, by executing a workflow including: communicating with the load balancer to quiesce traffic to particular managed server instances providing a particular tenant environment; updating one or more of the applications and resources for use by the tenant provided within the particular tenant environment at the particular managed server instances, from a first version to a second version; and communicating with the load balancer to resume sending traffic to the particular managed server instances hosting the particular tenant environment as updated; wherein, during rollout of an application version to the particular tenant environment, the load balancer operates: upon receiving a request associated with a particular session, attempting to load the particular session at a first managed server instance providing the particular tenant environment, to process the request associated with the particular session, and otherwise directing the particular session to be loaded at a second managed server instance providing the particular tenant environment, to process the request associated with the particular session” as recited in independent Claim 1; and further fails to teach similarly-worded limitations as recited in independent Claims 23 and 28.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191